*500Rehearing denied Mareh 17, 1914.
On Petition eor Rehearing.
(139 Pac. 721.)
Mr. Justice Eakin
delivered the opinion of the court.
The petition for rehearing in this case is based largely upon the-contention that the opinion holds the foreclosure suit had not been actually dismissed on July 15th; but counsel misconceive the effect of the decision. We hold that on the 9th of July the minds of the parties had not met as to whether the agreement was satisfactory to either party, and, therefore, it was .not a completed contract, and that defendants could withdraw from it before their minds met until all the terms were satisfactory. The negotiations specified in the contract contemplated the withdrawal of the foreclosure suit before the contract should be binding, but either party might withdraw from the contract before the mortgage was adjusted, which was not until the 10th. That was the reason defendants refused, on the 8th, to execute the deed. It is provided in the contract that, in case of failure to secure an adjustment of the mortgage, then the contract shall become void at the option of first parties, and if the suit is not withdrawn by the 15th, then the contract shall be void. The condition precedent to the taking effect of the contract was dependent on a third party, the mortgagee. Subsequent to the withdrawal of defendants from the contract the plaintiffs and Sims proceeded to carry out the contract and to compel defendants to proceed ‘with it, and on the 10th made the adjustment with the mortgagee for the withdrawal of the foreclosure suit; Allen taking a policy of insurance as a condition of a continuance of the loan to the Allens.
in Clarno v. Grayson, 30 Or. 111 (46 Pac. 426), quoted by counsel, the language is that of Pomeroy *501and adopted by tbe court: “Where the contract is thus conditional, that is, where it rests upon a condition precedent, until the performance of the condition it cannot be enforced, because until that time there is no true contract.” And in 7 Am. & Eng. Ency. Law (2 ed.), 118, we find: “A condition which must be performed before the agreement of the parties becomes a valid and binding contract is called a condition precedent.” In Redman v. Ætna Ins. Co., 49 Wis. 439 (4 N. W. 595), it is said: “A condition precedent calls for the performance of some act or the happening of some event after the terms of the contract have been agreed upon, before the contract shall take effect.” The condition precedent of this contract is not one to be performed by defendants, but was an act to be performed by a third party, the mortgagee. The quotation by counsel from 7 Am. & Eng. Ency. Law (2 ed.), 120, to the effect that failure to perform a condition precedent is a breach of the contract, has reference to a condition to be performed by a party to it, and in such a case nonperformance cannot be taken advantage of by him. It has no reference to a case where the condition is the happening of an event not dependent on a party. Here the condition is the willingness of the mortgagee to withdraw and the actual withdrawal of the suit; and the contract not being effective, on the 9th of July, when defendants withdrew from it, either party could withdraw.
The petition is denied. Behearing Denied.
Mr. Justice Bean, Mr. Justice McNary and Mr. Justice Bamsey concur.